       Case 3:18-cv-01852-MEM Document 23-1 Filed 10/02/18 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 EPSILON ENERGY USA,INC.,                  No. 3:18-cv-01852-RDM

                    Plaintiff,             Electronically Filed

              vs.

 CHESAPEAKE APPALACHIA,
 L.L.C.,

                    Defendant.

                DECLARATION OF SHELDON BURLESON

      I, Sheldon Burleson, make the following statements based on my personal

knowledge:

      1.     I have been employed by Chesapeake since 2014, and am currently the

Vice President ofthe Appalachia Business Unit for Chesapeake Appalachia, L.L.C.

Prior to this, I was the Rockies Production Manager for Chesapeake and,from 2016

to 2017, I was the Director of Corporate and Strategic Planning. In this position, I

was responsible for Corporate Reserves, Strategic Planning, and Financial Planning

and Analysis.

      2.     I received my B.S. in Petroleum Engineering from Texas Tech

University in 1999, and my M.B.A. from Tulane University in 2005, and have

worked in various positions in the oil and gas industry since 2000.
       Case 3:18-cv-01852-MEM Document 23-1 Filed 10/02/18 Page 2 of 5




      3.    In my current position,I have become familiar with the Cannella North

Unit, the Cannella South Unit, and the Rylee North Unit, all located in Susquehanna

County, Pennsylvania.

      4.     I am familiar with the wells that Epsilon Energy USA,Inc.("Epsilon")

proposed on February 8, 2018, known as the Cannella N SUS 3LH Well and the

Cannella S SUS 4LH Well(the "Epsilon Wells"). The Epsilon Wells were intended

to target the Lower Marcellus Formation, one in the Cannella North Unit and one in

the Cannella South Unit.

      5.    I am familiar with the wells that Chesapeake proposed on August 15,

2018, known as the Cannella 24HC Well and the Cannella 25HC Well (the

"Allocation Wells"). The Allocation Wells are intended to target the Upper

Marcellus Formation in the Cannella South Unit and the Rylee North Unit.

      6.     Chesapeake has reviewed geological data in analyzing the wells

proposed by Epsilon and made its own drilling plans.

      7.     Chesapeake's data shows that in the area of the Cannella Units the

Upper Marcellus Formation and the Lower Marcellus Formation are separate natural

gas reservoirs or flow units. This means that a well drilled in one formation would

not interfere with a well drilled in the other. An example ofthis is the Kipar well in

which Epsilon participated.




                                        -2-
       Case 3:18-cv-01852-MEM Document 23-1 Filed 10/02/18 Page 3 of 5




      8.      Specifically, the Upper and Lower Marcellus Formations are separated

by another geologic formation called the Cherry Valley Formation, which the data

shows is consistent in thickness and nature in this area. Chesapeake's data also

shows that the Cherry Valley Formation is a competent frac barrier, which means

that if a well was completed in the Upper Marcellus Formation, it would not

negatively impact the Lower Marcellus Formation.

      9.      Based on this data, the Allocation Wells, which target the Upper

Marcellus Formation, will not negatively impact potential development of the

Epsilon Wells, which targeted the Lower Marcellus Formation.

      10.     I am familiar with the well pad known as the Cannella Well Pad from

which the Allocation Wells will be drilled and the Epsilon Wells, as proposed, could

be drilled.

      11.     The Cannella Well Pad currently has four wells drilled from it, and has

space for at least four additional wells.

       12.    The two Allocation Wells and the two Epsilon Wells could all be drilled

on the Cannella Well Pad, as currently constructed.

       13.    I am also familiar with the Auburn Gas Gathering System (the "Auburn

GGS"). The Allocation Wells, as proposed, and the Epsilon Wells, as proposed,

would flow gas into the Auburn GGS.




                                            -3-
       Case 3:18-cv-01852-MEM Document 23-1 Filed 10/02/18 Page 4 of 5




      14.   Though every gathering system has some limit on capacity, limitations

on capacity ofthe Auburn GGS are not an issue in this instance.

      15.   The Auburn GGS has the capacity to gather 330 MMcf of gas per day.

Currently, the system is gathering approximately 190 MMcf per day, leaving

approximately 140 MMcfof available capacity. Connecting the Allocation Wells to

the Auburn GGS will not exhaust the capacity of that system. In fact, there is

sufficient capacity on the system to allow for the gas from both the Allocation Wells

and the Epsilon Wells to be gathered by the system as it currently operates.

      16.   I have analyzed the economic implications of Chesapeake not being

able to drill and complete the Allocation Wells by June 15, 2019, which would

reduce the size ofthe Cannella South Unit and the Rylee North Unit and result in the

expiration of additional leases in the Rylee North Unit.

      17.    In that event, Chesapeake will also lose two additional wells in the

Lower Marcellus Formation in the Rylee North Unit. Based on my analysis, the

total value lost of these two Lower Marcellus wells just to Chesapeake will be

$10,913,824. The total value lost of these two Lower Marcellus wells to all of the

working interest owners in the Rylee North JOA will be $22,383,529. If Epsilon's

1.572025% working interest in the Rylee North Unit is excluded, the total value lost

to the remaining working interest owners will be $22,031,654. These total values

lost were determined according to the calculations in the following table:


                                        'j
                                         '~
            Case 3:18-cv-01852-MEM Document 23-1 Filed 10/02/18 Page 5 of 5



                                                          i
                                                                                   Number
                                                          j                        of Wells
                                               Cannella       Rylee   Lost PV10    in Rylee
CHK Working              Cannella   Cannella   6H $per        North    - Rylee      North     Total
Interest Scenario         6H LL     6H PV10      foot          LL     North Unit     Unit     Value Lost
                         ---_---

                            11         1 111   '~ :..         . 11      ~ .                   '~ 1

                         ---_-_-
                         ---_---

100% Working             ---_-,--
Interest Scenario            ~I i
                         ---_---
                    •-
        •                ..11
                         ~     1:1 111
                              ~~~~~    . . 11

                         ---_---
                         _--_-_-


         I declare under penalty of perjury that the foregoing is true and correct,

 pursuant to 28 U.S.C. § 1746.



 Dated:       ~~/ ~ ~~~~0
                                                                Sheldon Burleson




                                               - 5-
